                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
     IN RE: DETRICE HAGGINS                   CASE NO: 19-51044
            LAQUINA HAGGINS
                                              CHAPTER 13

                                              JUDGE: ALAN KOSCHIK
                                              AMENDED CHAPTER 13 PLAN

            Now come the debtors and state that they have amended their Chapter 13 Plan,

     and has been amended and attached hereto as an exhibit.
            I, Detrice and Laquina Haggins, certify under penalty of perjury that the foregoing

     is true and correct.

                                                        /s/ Detrice Haggins
                                                       Detrice Haggins - Debtor

                                                       _/s/ Laquina Haggins
                                                        Laquina Haggins-Debtor
      /s/ James F. Ciccolini
     James F. Ciccolini #0058767
     Attorney for Debtor(s)
     1172 N. Wooster Rd.
     Barberton, Ohio 44203
     (330) 745-6606
                                   CERTIFICATE OF SERVICE

          A copy of the foregoing Amended Chapter 13 Plan, was sent
     electronically and by regular and certified U.S. mail this 18th
     day of June 2019.

     U.S. Trustee
     *electronically sent*

     Keith Rucinski
     *electronically sent*

     U.S. Mail to:

     all creditors listed on Creditor Mailing Matrix.




19-51044-amk    Doc 21      FILED 06/18/19   ENTERED 06/18/19 09:15:53       Page 1 of 2
     Certified mail to:

     Credit Acceptance Corporation
     Att: Shannin Hatten or authorized employee
     25505 W. 12 Mile Road, Suite 3000
     Southfield, MI 48034


                                               /s/ James F. Ciccolini
                                              James F. Ciccolini
                                              Attorney for Debtor(s)




19-51044-amk   Doc 21   FILED 06/18/19   ENTERED 06/18/19 09:15:53   Page 2 of 2
